Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun (US 20190240468 A1).
Regarding claim 1, Yun teaches a method for adjusting the level of galanin in brain by optic nerve light conduction ([0067] a method for applying light energy to the optic nerve to affect the retinohypothalamic tract), comprising the following step: controlling light of different wavelengths ([0068] light energy applied with a plurality of wavelengths, [0071] light can be modified by filters to manipulate the wavelengths), different intensities ([0189] the light emitters may vary the intensity) and different frequencies ([0189] the frequency of light can be adjusted) to illuminate an eye by a light adjustment device ([0067] Light energy can be directed at the eye, [0081] device may be eyewear or glasses based, [0071] light emitters may function with a series of filters to modulate the delivered wavelengths), so that galanin receptors in the eye are activated to produce signal stimulation and signals transmitted to the hypothalamic visual receiving area via the optic nerve can influence the level of galanin in the brain ([0067] The device of Yun may modulate a subject based on application of light through visual and non-visual tracts, further, the device taught by Yun in its normal and usual operation, 
Regarding claim 2, Yun teaches a method for adjusting the level of galanin in brain by optic nerve conduction according to Claim 1. Further Yun teaches a method wherein the light of different wavelengths, different intensities and different frequencies include visible light and invisible light ([0068] light energy may be visible or near-visible ranges; [0189] the parameters of the light can be varied).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US-20190240468-A1) as applied to claim 1 above, and further in view of Gardiner (US-20040158300-A1) further in view of Nissila (US-20130138182-A1).
Regarding claim 3, Yun teaches the method for adjusting the level of galanin in brain by optic nerve light conduction according to Claim 1. Further Yun teaches a method for adjusting the level of galanin by optic nerve light conduction wherein the process of controlling the light of different wavelengths, different intensities and different frequencies to illuminate an eye ([0189] the parameters of the light can be varied).
Yun does not teach a method for adjusting the level of galanin in brain by optic nerve light conduction wherein controlling different wavelengths of light comprises: gradually filtering natural light 
Gardiner teaches a method for filtering light comprising: gradually filtering light according to wavelengths in the order from large to small and light intensities in the order from strong to weak, until all light are blocked or turned off. ([0049] by providing a plurality of filters each having different bandwidth characteristics in an array, and by moving the filters relative to the source beam, one can control the wavelengths and the bandwidth dispersion produced by the device; [0052] the filters may block light; [0052] the use of shutters in conjunction with filters allows for selection on a wavelength to be let through the system at any time and also can change the intensity of the light and ultimately block any light from moving through the system; [0074]-[0076] the use of various filter systems to control the output bandwidth is further described; one of ordinary skill in the art at the time of invention would be able to take this apparatus and select a series of filters to provide a gradual filtering of light from high to low wavelengths and gradually escalation/de-escalation of light intensities; further the examiner notes the use of this type of color changing is known in the art, see US patent Medes (US 20060106436 A1) para [0045]-[0047] Fig 1, where a system is designed to changes an output light wavelength, from large to small wavelengths and from small to large for therapeutic purposes). 
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the method of adjusting galanin in the brain with light as taught by Yun with the light filtering system of Gardiner because “there is a need in numerous technologies for providing two or more selectable wavelengths of radiation. Examples include electromagnetic radiation therapy, fluorescence microscopy, contrast enhancement for photography or machine vision, and simulation of radiation combination effect from sources of radiation having narrow spectral ranges, such as light emitting diodes ("LEDs"), and characterization of the quality of optical systems” [0007] and “a purpose of filtering radiation to 
Yun in view of Gardiner does not teach a method for adjusting the level of galanin in brain by optic nerve light conduction wherein the light comprises natural light or simulated natural light.
Nissila teaches a method of controlling phototherapy wherein the light comprises natural light or simulated natural light ([0056]-[0060] A method for treating a patient with a plurality of wavelength intervals and intensities is described; [0098] the emitted light may be imitating/simulating natural sunlight).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the method of adjusting galanin in the brain with light as taught by Yun in view of Gardiner with the method using simulated sunlight as taught by Nissila because it “is typically necessary to use artificial optical radiation when natural light is not sufficient for achieving a desired physiological effect. Artificial optical radiation may be generated by bright light therapy devices in the form of the well-known bright light lamps” [0003]. Further examiner notes it would comprise a simple substitution of one known element (light output as taught by Yun) for another (simulated natural light method as taught by Nissila) to obtain predictable results (the output of Yun’s device uses the control method as taught by Nissila). 

Regarding claim 4, Yun in view of Gardiner further in view of Nissila teaches the method for adjusting the level of galanin in brain by optic nerve light conduction according to Claim 3. Further Yun teaches a method for adjusting the level of galanin by optic nerve method for adjusting the level of galanin in brain by optic nerve light conduction according to Claim 3, wherein the wavelengths are in the order from large to small as follows: red light: 605-720nm, orange light: 595-605nm, yellow light: 580- 595nm, yellow-green light: 560-580nm, green light: 500-560nm, blue-green light: 490- 500nm, cyan light: 480-490nm, blue light: 450-480nm, and purple light: 400- 435nm ([0067]-[0070]Yun teaches a 

Regarding claim 5, Yun teaches the method for adjusting the level of galanin in brain by optic nerve light conduction according to Claim 1. Further Yun teaches a method for adjusting the level of galanin by optic nerve light conduction wherein the process of controlling the light of different wavelengths, different intensities and different frequencies to illuminate an eye ([0189] the parameters of the light can be varied).
Yun does not teach a method for adjusting the level of galanin in brain by optic nerve light conduction wherein controlling different wavelengths of light comprises: gradually recovering the light source according to wavelengths in the order from small to large and light intensities in the order from weak to strong in the absence of light source, until the natural light or the simulated natural light gradually illuminates the human eye.
Gardiner teaches a method for filtering light comprising: gradually recovering the light source according to wavelengths in the order from small to large and light intensities in the order from weak to strong in the absence of light source, until the light gradually illuminates the human eye ([0049] by providing a plurality of filters each having different bandwidth characteristics in an array, and by moving the filters relative to the source beam, one can control the wavelengths and the bandwidth dispersion produced by the device; [0052] the filters may block light, the use of shutters in conjunction with filters allows for selection on a wavelength to be let through the system at any time and also can change the intensity of the light and ultimately block/allow light from moving through the system; [0074]-[0076] the use of various filter systems to control the output bandwidth is further described; one of ordinary skill in 
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the method of adjusting galanin in the brain with light as taught by Yun with the light filtering system of Gardiner because “there is a need in numerous technologies for providing two or more selectable wavelengths of radiation. Examples include electromagnetic radiation therapy, fluorescence microscopy, contrast enhancement for photography or machine vision, and simulation of radiation combination effect from sources of radiation having narrow spectral ranges, such as light emitting diodes ("LEDs"), and characterization of the quality of optical systems” [0007] and “a purpose of filtering radiation to specific narrow bandwidth characteristics is to provide radiation having wavelengths that interact with particular biologic components” [0084].
Yun in view of Gardiner does not teach a method for adjusting the level of galanin in brain by optic nerve light conduction wherein the light comprises natural light or simulated natural light
Nissila teaches a method of controlling phototherapy wherein the light comprises natural light or simulated natural light ([0056]-[0060] A method for treating a patient with a plurality of wavelength intervals and intensities is described; [0098] the emitted light may be imitating/simulating natural sunlight).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the method of adjusting galanin in the brain with light as taught by Yun in view of Gardiner with the method using simulated sunlight as taught by Nissila because it “is typically necessary to use artificial 
Regarding claim 6, Yun teaches the method for adjusting the level of galanin in brain by optic nerve light conduction according to Claim 1. Further Yun teaches a light adjustment device comprising: a light source and light filters ([0067]-[0071] a light emitter is the light source and may be a variety of types of light elements, one or more filters can modify the incident light), and the system is constructed to enable the light filters to be located between the light source and the eye ([0073] Light is applied to the subject, it may be applied to the eyes of the subject, the previously stated filters are located between the emitter and the eye; [0081] the applicator of energy may take the form of wearable devices, eyewear or glasses).
Yun does not teach a light adjustment device comprising a light filter adjustment assembly, wherein the light source is natural light or simulated natural light simulated using light-emitting elements; the light filters are multiple in number, which are used for filtering light of different wavelengths respectively; and the light filter adjustment assembly is used for adjusting the position of the multiple light filters.
	Gardiner teaches a light adjustment device comprising a light filter adjustment assembly, wherein the light filters are multiple in number ([0049] a plurality of filters), which are used for filtering light of different wavelengths respectively ([0049] filters have different bandwidth characteristic/ act on different wavelengths); and the light filter adjustment assembly is used for adjusting the position of the multiple light filters ([0049] an array of progressive filters act on the beam, by moving filters the wavelength output is controlled, [0072]-[0075] [0087]-[0101] addition filter configurations are described 
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the method of adjusting galanin in the brain with light as taught by Yun with the light filtering system of Gardiner because “there is a need in numerous technologies for providing two or more selectable wavelengths of radiation. Examples include electromagnetic radiation therapy, fluorescence microscopy, contrast enhancement for photography or machine vision, and simulation of radiation combination effect from sources of radiation having narrow spectral ranges, such as light emitting diodes ("LEDs"), and characterization of the quality of optical systems” [0007] and “a purpose of filtering radiation to specific narrow bandwidth characteristics is to provide radiation having wavelengths that interact with particular biologic components” [0084].
	Yun in view of Gardiner does not teach a light adjustment device wherein the light source is natural light or simulated natural light simulated using light-emitting elements.
Nissila teaches phototherapy device to generate light wherein the light source is natural light or simulated natural light simulated using light-emitting elements. ([0056]-[0060] A method for treating a patient with a plurality of wavelength intervals and intensities is described; [0098] the emitted light may be imitating/simulating natural sunlight).
	It would be obvious to one of ordinary skill in the art at the time of invention to have combined the method of adjusting galanin in the brain with light as taught by Yun in view of Gardiner with the method using simulated sunlight as taught by Nissila because it “is typically necessary to use artificial optical radiation when natural light is not sufficient for achieving a desired physiological effect. Artificial optical radiation may be generated by bright light therapy devices in the form of the well-known bright light lamps” [0003]. Further examiner notes it would comprise a simple substitution of one known element (light output as taught by Yun) for another (simulated natural light method as taught by . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (US-20190240468-A1) as applied to claim 1, further in view of Malchano (US-20180133507-A1).
 In regard to claim 7, Yun teaches a method for adjusting the level of galanin in brain by optic nerve light conduction according to Claim 1. Yun teaches a method for adjusting galanin levels in the brain through the optic nerve wherein the light adjustment device comprises a light source ([0071] light sources are listed), a light wavelength control unit and a light frequency control unit ([0188]-[0189] light emitter is connected to controller for varied wavelength and frequency).
Malchano teaches a therapeutic light source for delivering light to the eye wherein the light source is an array of light-emitting elements of different wavelengths ([0266] Fig 4a, light sources 305 are disposed as an array on a frame of glasses; [0261] lists various types of emitter that could be used); the light wavelength control unit controls the light-emitting elements of different wavelengths to emit light respectively through current connection ([0261] light sources can be different wavelengths of LED, [0247] light generation module drives the light source with current individually); and the light frequency control unit controls the light-emitting intensities of the light-emitting elements of different wavelengths respectively through current pulse width control elements ([0249]-[0257] the light emitting elements can have varied frequencies and intensities based on the pulse width of the input signal sent to them from the generator module; Fig 1 shows an overview of the electrical circuitry).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the method for adjusting the level of galanin in brain by optic nerve light conduction as taught by Yun with the light control systems of Malchano because “Parameters related to stimulus signals may increase or decrease the efficacy of therapy for certain subjects. Such parameters may generally be referred to as dosing parameters. For example, subjects may respond to therapies differently based on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                         
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        13 March 2021